Title: To George Washington from Henry Laurens, 27 November 1778
From: Laurens, Henry
To: Washington, George


  
    Sir
    [Philadelphia] 27th November [1778]
  
When I was writing to Your Excellency yesterday Morning I had some doubts whether General Heath’s Letter of the 2nd November referred to in the first article had been an original to Congress or a Copy derived through Your Excellency’s hands, this was at too early an hour for obtaining information from the Secretary’s Office where the Paper was lodged and the tenor of the Resolve contributed to deceive me, when I attended Congress I found it to be as I had suspected, therefore to prevent unnecessary delay I now transmit Copy of that Letter together with Copies of two from Major de Passern which General Heath refers to. I have the honor to be &c.
